DETAILED ACTION
Response to Amendment
In the amendment dated 12/7/2021, the following has occurred: Claims 1, 5, 7, and 11 have been amended; and Claims 3-4 and 9-10 are cancelled.
The objection of the specification has been withdrawn in response to the amendment of the title.
Claims 1-2, 5-8, and 11-19 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 12/7/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 


Claim Rejections - 35 USC § 103
Claims 1-2, 5-8, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013137611 (relying on US 20150044536 for citation; hereinafter, US’536) in view of JP2012142153 (hereinafter, JP’153; cited on the IDS).
As to Claim 1:
	US’536 discloses a secondary battery [0003] comprising:
a first current collector electrically connected to a first lead line (see “… cathode lead 172... connected to an electrode assembly…” [0080], Fig. 9 – note that the lead line is a conductor similar to the structure of a tab/lead.  Thus, unless there is more distinction such as the shape/size of the lead line and the tab, the lead line is interpreted as a tab or part of a tab);
a second current collector electrically connected to a second lead line, the second current collector overlapping with the first current collector (see “… anode lead 174... connected to an electrode assembly…” [0080], Fig. 9); and
an exterior body comprising a film, the exterior body comprising a first surface and a second surface opposite to the first surface (see “… battery case 110 formed of a laminate sheet including a resin layer and a metal layer...”, [0066]),
wherein an opening defined thorough the first current collector, the second current collector, and the exterior body permits passing of an object through the opening (see “… middle opening 112…”, [0066], Fig. 9),
wherein the first lead line is led out to the first surface and the second lead line is led to the second surface from the opening (see Fig. 9 – note the lead lines are lead out at opposite surface), 
the opening is provided in a central portion of the exterior body (see “… middle opening 112…”, [0066], Fig. 9).

	In the same field of endeavor, JP’153 also discloses a secondary battery having holes in the electrode assembly that are overlapping similar to that of US’536 (see “… through hole 22… through hole 23…”, [0030-0031], Figs. 5-7).  JP’153 further discloses the through holes are used as locking mechanism as to align the electrode assembly and to facilitate the manufacturing of the stacked battery [0024-0025, 0034, 0044].

    PNG
    media_image1.png
    233
    274
    media_image1.png
    Greyscale

	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate point-symmetric openings as taught by JP’153 to the stacked battery of US’536 as to align the electrode assembly and to facilitate the manufacturing of the stacked battery [0024-0025, 0034, 0044].
As to Claim 2:
	US’536 discloses a separator between the first current collector and the second current collector (see “… electrode 122… each separators 126…”, [0085]). 
As to Claims 5 and 11:

As to Claim 6:
	US’536 discloses the secondary battery is flexible (see “… the battery cell is flexible…”, [0068]). 
As to Claim 7:
	US’536 discloses a secondary battery [0003] comprising:
a first current collector electrically connected to a first lead line (see “cathode lead 172... connected to an electrode assembly…” [0080], Fig. 9);
a second current collector electrically connected to a second lead line, the second current collector overlapping with the first current collector (see “… anode lead 174... connected to an electrode assembly…” [0080], Fig. 9); and 
an exterior body comprising a film (see “… battery case 110 formed of a laminate sheet including a resin layer and a metal layer...”, [0066]),
wherein a through-hole defined through the first current collector, the second current collector, and the exterior body permits passing of an object through the through-hole (see “… middle opening 112…”, [0066], Fig. 9),
wherein the first lead line and the second lead line protrude into the through-hole (see Fig. 9 – note the lead lines are lead out at opposite surface), 
the through-hole is provided in a central portion of the exterior body (see “… middle opening 112…”, [0066], Fig. 9).
US’536 does not disclose a plurality of second/fourth openings arranged in point-symmetric with respect to the first/second opening.


    PNG
    media_image1.png
    233
    274
    media_image1.png
    Greyscale

	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate point-symmetric openings as taught by JP’153 to the stacked battery of US’536 as to align the electrode assembly and to facilitate the manufacturing of the stacked battery [0024-0025, 0034, 0044].
As to Claim 8:
	US’536 discloses a separator between the first current collector and the second current collector (see “… electrode 122… each separators 126…”, [0085]). 
As to Claims 10 and 14:
	US’536 discloses a secondary battery [0003] comprising:
a positive electrode comprising a first opening, a first tab portion protruding into the first opening, (see “… cathode lead 172... connected to an electrode assembly…” [0080]; “… middle opening 112…”, [0066], Fig. 9);

an exterior body comprising a fifth opening overlapping with the first opening and the third opening (see Fig. 9 – note the lead lines are lead out at opposite surface),
wherein the first tab portion protrude into the fifth opening (see Fig. 9 – note the lead lines are lead out at opposite surface), and
	wherein the second tab portion protrude into the fifth opening (see Fig. 9 – note the lead lines are lead out at opposite surface).
	US’536 does not disclose a plurality of second/fourth openings arranged in point-symmetric with respect to the first/second opening.
	In the same field of endeavor, JP’153 also discloses a secondary battery having holes in the electrode assembly that are overlapping similar to that of US’536 (see “… through hole 22… through hole 23…”, [0030-0031], Figs. 5-7).  JP’153 further discloses the through holes are used as locking mechanism as to align the electrode assembly and to facilitate the manufacturing of the stacked battery [0024-0025, 0034, 0044].

    PNG
    media_image1.png
    233
    274
    media_image1.png
    Greyscale


As to Claim 12:
	US’536 discloses the exterior body includes a first surface and a second surface opposite to the first surface (see Fig. 9), and
wherein the first lead line is led out to the first surface and the second lead line is led out to the second surface from the through-hole (see Fig. 9 – note the lead lines are lead out at opposite surface).
As to Claim 13:
	US’536 discloses the secondary battery is flexible (see “… the battery cell is flexible…”, [0068]).
As to Claim 15:
	US’536 discloses a separator between the first current collector and the second current collector (see “… electrode 122… each separators 126…”, [0085]). 
As to Claim 16:
	US’536 discloses the opening is provided in a central portion of the exterior body (see “… middle opening 112…”, [0066], Fig. 9).
As to Claim 17:
	US’536 discloses a first lead line connected to the first tab portion (see “… cathode lead 172... connected to an electrode assembly…” [0080], Fig. 9 – note that the lead line is a conductor similar to the structure of a tab/lead.  Thus, unless there is more distinction such as the shape/size of the lead line and the tab, the lead line is interpreted as a tab or part of a tab); and
a second lead line connected to the second tab portion (see “… anode lead 174... connected to an electrode assembly…” [0080], Fig. 9).

	US’536 discloses wherein the exterior body includes a first surface and a second surface opposite to the first surface (see “… battery case 110 formed of a laminate sheet including a resin layer and a metal layer...”, [0066]), and
wherein the first lead line is led out to the first surface and the second lead line is led out to the second surface from the fifth opening (see Fig. 9 – note the lead lines are lead out at opposite surface).
As to Claim 19:
	US’536 discloses the secondary battery is flexible (see “… the battery cell is flexible…”, [0068]). 


Response to Arguments
Applicant's arguments filed 12/7/21 have been fully considered but they are not persuasive.
Applicant’s main contention is that US’536 and JP’153 aren’t combinable.  Specifically, applicant argues that US’536 discloses a flexible battery and JP’153’s locking mechanism eliminate the flexibleness of the battery (Remarks, Page 8).  However, JP’153’s locking mechanism is simply a rod-shaped locking mechanism 24 that goes through through-hole such as 22 as shown in figure 6 of JP’153 and through-hole 112 of Figure 3 of US’536.  Thus, having additional through-hole in the battery of US’536 does not change the flexibleness of the battery at all and allow the battery to align correctly by having at least one additional through-hole beside the center hole of US’536.
	Furthermore, as specified by paragraph [0071] of US’536, by having through-holes in the battery, the battery can be fixed without additional cell fixing structure (meaning no other fixing structure besides the through-holes) as the through-hole such as hole 112 of Figure 3 of US’536 allows   the battery to be fixed/mounted easily without additional structure if the through-holes weren’t there.
	For the reasons above, applicant's arguments have been fully considered but they are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723